DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claims 12-14 are moot because the claims were cancelled in view of the amendments filed on 11/10/21.
The rejection of claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on 11/10/21.
	The rejections of:
claims 1, 8-10, 12-13, 24 and 44 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549-4553; in IDS dated 7/15/20;
claims 2 and 6 under 35 U.S.C. 103 as being unpatentable over Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549-4553; in IDS dated 7/15/20) as applied to claims 1, 8-10, 12-13, 24 and 44 above, and further in view of Jenkins (US 2016/0136153; published: 5/19/16; referred herein as Jenkins I; in IDS dated 7/15/20); and
Claims 14, 18, 20, 22-23, 26, 28, 31, 34 and 43 under 35 U.S.C. 103 as being unpatentable over Wen et al. (Adv Mater. 2011 Oct. 18, 23(39), 4549- 4553; in IDS dated 7/15/20) as applied to claims 1, 8-10, 12-13, 24 and 44 above, and further in view of Jenkins (US 2014/0121152; published: 5/1/14; referred to as Jenkins II; in IDS dated 7/15/20)
are hereby withdrawn in view of the claim amendments filed on 11/10/21 and persuasive arguments filed on 11/10/21. 

	New Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 6, 8-10, 18, 20, 22-24, 26, 28, 31, 34, 43-44 and 46 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace complex for preventing unintended use of a drug, the complex comprising: an enzyme responsive peptide; a polymer, the polymer forming an enzyme substrate, wherein the a-amino group is covalently bonded with a second amino acid or a peptide, and the a-carboxylic acid is covalently bonded with a first group, necessitating structure/function relationships.
With regards to the enzyme substrate that is covalently bonded to the ɛ-amine group, the specification discloses a few examples of the claimed enzyme substrate (a protease substrate comprising a tyrosine, a tryptophan, or a phenylalanine) ([00209-00210]) having the required activities. However, in the absence of the compounds being used, the artisan, would not have accepted that applicant was in possession of the claimed genus. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.')  Mere indistinct terms (such as known classes of compounds which are now claimed based on a limited functional capability, such as “enzyme substrates” however, may not suffice to meet the written description Univ. of Rochester v. G.D. Searle, 69USPQ2d 1886 (CAFC 2004) at 1892, stating: The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added). Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under Section 112, l[ 1, by showing the enablement of a representative number of species within the genus. A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP §2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone 

Allowable Subject Matter
Claims 1-2, 6, 8-10, 18, 20, 22-24, 26, 28, 31, 34, 43-44 and 46 would be allowable if rewritten or amended to incorporate the limitations of instant claim 45 into the independent claim 1 to overcome the rejection under 35 U.S.C. 112(a), set forth in this Office action.
Examiner’s Note:  Claim 45 would then need to be canceled in order to place the application in condition for allowance.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617